



Exhibit 10.49


CA, Inc. Change in Control Severance Policy
(Amended and Restated as of August 5, 2015)


(Schedule as of May 9, 2018)*


Schedule A
(2.99 Multiple)


Chief Executive Officer (Michael P. Gregoire)
Executive Vice President and Chief Financial Officer (Kieran J. McGrath)
President, Chief Products Officer (Ayman Sayed)


[Employees may be added or eliminated from time to time]


Schedule B
(2.00 Multiple)


Executive Vice President and Chief Marketing Officer (Lauren P. Flaherty)


[Employees may be added or eliminated from time to time]


Schedule C
(1.00 Multiple)




* This Schedule reflects current participation by the Company’s Named Executive
Officers of the Company as of the date of filing of this Exhibit.


[Employees may be added or eliminated from time to time]














